Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 7, and 8 have been amended. Claims 1-9 are pending.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that McCloskey does not disclose identifying information scanned from an object to form a unique digital fingerprint for the object, the unique digital fingerprint comprising at least one feature vector based exclusively on the intrinsic properties of the object and which uniquely identifies the object from other objects as recited by amended claim 1. McCloskey isn’t cited for this limitation, but Herrington is. Herrington discloses in ¶0024 an authentication marker being applied to an item or its packaging to create a unique signature (fingerprint) for the item using a digital watermark (embedded on the item or its packaging that is discernible in an image of the item using image analysis software; this may be done during manufacturing the item and may be manufactured into the item or into the item packaging as authentication markers; this is done in order to distinguish the object as authentic or counterfeit (identifies the object from other objects) ¶0022, ¶0017 and ¶0032; ¶0031 further discloses X-ray images of the interior of items or packages, spray-on designs, or material that changes color or degrades or holograms may be used as authentication makers in the packages. Herrington in combination with McCloskey (which discloses scanning the object at a first location to capture digital image data of a portion of the object) discloses the limitation. McCloskey is merely missing an explicit disclosure as to the intrinsic properties of the package, but Herrington discloses the use of intrinsic properties to generate unique digital fingerprints, as well as uniquely identifying the objects from other objects, namely identifying the objects as being authentic or counterfeit.  
Applicant also argues that McCloskey and Herrington both rely on labels, tags, or other extrinsic properties attached to the item, rather than on the intrinsic properties of the object which uniquely identifies the object without specific need of any label, tag, or other extrinsic proxy that may be attached to the item. Examiner disagrees. Herrington explicitly states in ¶0026 a method such as extracting patterns formed by inherent physical characteristics captured from images of the items and using them as authentication markers, and in ¶0024 disclosing that an authentication marker being applied to an item or its packaging to create a unique signature (fingerprint) for the item using a digital watermark (embedded on the item or its packaging that is discernible in an image of the into the item or into the item packaging as authentication markers; this is done in order to distinguish the object as authentic or counterfeit (identifies the object from other objects). Also Herrington ¶0031 further discloses that the marker may be placed on the interior of packages or items (intrinsic properties) to show authenticity and was made by the manufacturer (brand, product line, item type, etc.)). Therefore, Applicant’s argument that Herrington relies on labels, tags, or other extrinsic properties attached to the item, rather than on the intrinsic properties of the object which uniquely identifies the object without specific need of any label, tag, or other extrinsic proxy that may be attached to the item is invalid.
Applicant argues that it is not apparent how McCloskey can be characterized as teaching tracking the object using a tracking system to track objects in the controlled-access facility, the tracking system operable to substantially continuously maintain both position and identity information of the object, the identity information associated with the stored record. Examiner disagrees. McCloskey explicitly states (¶0017) tracking the packages as they travel through the distribution facility; the system having a plurality of video sensing devices for tracking the package as they travel through the distribution facility; the data captured by the plurality of video sensing devices can be further used to identify orphaned packages. Applicant’s argument that without identifying information (barcodes) which may be missing from a package, it is not apparent how McCloskey could "track the object using video sensing devices and explicitly states that the video sensing devices may be used to identify when a package is orphaned. The scanning of barcodes is not the exclusive way of tracking in McCloskey. In fact, McCloskey states in ¶0016 after discussing scanning, that “a video-based approach can also be used for package identification”.
Applicant’s remaining arguments for claims 3, 9, 4, 5, and 7 rely on the argument that McCloskey and Herrington both rely on labels, tags, or other extrinsic properties attached to the item, rather than on the intrinsic properties of the object which uniquely identifies the object without specific need of any label, tag, or other extrinsic proxy that may be attached to the item, which as analyzed above, is an invalid argument.
Applicant argues that there is no reason to modify McCloskey with Wang because the location of an orphaned package is known in McCloskey. Examiner disagrees. In both Wang and McCloskey, the item is lost and the customer wants to determine its location. In McCloskey, ¶0023 the system stores data associated with the orphaned package in the lost and found database when the orphaned package was not identified; the system searches the lost and found database in response to customer inquiry for a package. Similarly, in Wang, the lost luggage may be saved to a central baggage database where the passenger who lost their . 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim8 has been amended to recite “acquiring metadata associated with an the lost or delayed object”; either the word “an” or “the” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (2016/0117631) in view of Ross (2015/0067346) further in view of Herrington (2014/0201094).

Claim 1: A computer-implemented method comprising: 
receiving a physical object at a controlled-access facility; (McCloskey ¶0013 disclosing a package being brought to the package shipping company (received))
scanning the object at a first location to capture digital image data of a portion of the object; (McCloskey ¶0013 disclosing that data is collected for all packages that come into the shipping facility such as via video sensing devices, range sensing device (or 3D camera), and/or weight scale)

extracting one or more features from a group of pixels included in the digital image data, (Ross ¶0030 disclosing analyzing image data and extracting feature vectors from a region; the feature vector may comprise an array of color or gray scale numeric values; the values may comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more features from a group of pixels included in the digital image data as taught by Ross in the system of McCloskey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


McCloskey discloses in ¶0024 capturing image data and using the image data to compute visual features, the image data being placed info a feature vector (which shows that no label or tag is used), but does not explicitly disclose that the one or more features identifying the object based on intrinsic properties of the object, without specific need of any label, tag, or other extrinsic proxy that may be attached to the item; forming 
the one or more features identifying the object based on intrinsic properties of the object, without specific need of any label, tag, or other extrinsic proxy that may be attached to the item; (Herrington ¶0031 disclosing authentication markers may be placed inside the item or its packaging where it may be read by a scanner; X-ray images of the interior of items or packages, spray-on designs, or material that changes color or degrades or holograms may be used as authentication makers in the packages; ¶0026 disclosing patterns may be formed naturally or intentionally and manufactured onto the items that may (for example) cause color indentations to occur on different places on the items or packaging; watermarks, etc.; the color may disclose whether the unauthorized product is the expected age, etc. (¶0031); ¶0026 also discloses extracting patterns formed by inherent physical characteristics captured from images of the items and using them as authentication markers)
forming a unique digital fingerprint for the object, the unique digital fingerprint comprising at least one feature vector that represents the one or more features in a compact form based exclusively on the intrinsic properties of the object and which uniquely identifies the object from other objects; (Herrington ¶0024 disclosing that an authentication marker being applied to an item or its packaging to create a unique signature (fingerprint) for the item using a digital 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the one or more features identifying the object based on intrinsic properties of the object, without specific need of any label, tag, or other extrinsic proxy that may be attached to the item; forming a unique digital fingerprint for the object, the unique digital fingerprint comprising at least one feature vector that represents the one or more features in a compact form based exclusively on the intrinsic properties of the object and which uniquely identifies the object from other objects as taught by Herrington in the system of McCloskey in view of Ross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding the limitation that the feature vector represents the one or more features in a compact form, Herrington does not explicitly disclose this limitation, however Ross does. Ross discloses in ¶0030 analyzing image data and extracting feature vectors from a region; the compact form; the feature vector may comprise an array of color or gray scale numeric values; the values may comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include forming at least one feature vector that represents the one or more features in a compact form as taught by Ross in the system of McCloskey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

McCloskey as modified above discloses the following limitations:
inducting the object into a reference database system by storing a record in the reference database system that includes the at least one feature vector; (McCloskey ¶0013 disclosing the package data (along with the weight scaled coupled to the processor) is processed and stores the package data into a package database; ¶0012 disclosing representations of features along with weight and size information are combined into a feature vector)
transporting the object toward a second location within the controlled-access facility; (McCloskey ¶0016 disclosing packages moving/traveling through the distribution facility through particular sections of the shipping facility such as 
identifying the object during the transporting toward the second location based on the at least one feature vector to generate identity information for the object; (McCloskey ¶0016 disclosing identifying packages traveling through the distribution facility; a video0based approach to be used for package identification; ¶0017 disclosing a plurality of video sensing devices that track packages as they travel through the package distribution facility; the data captured by the plurality if video sensing devices can be used to also identify orphaned packages)
and tracking the object using a tracking system to track objects in the controlled-access facility, the tracking system operable to continuously maintain both position and the identity information of the object, the identity information associated with the stored record. (McCloskey ¶0017 disclosing tracking the package as they travel through the distribution facility; the system having a plurality of video sensing devices for tracking the package as they travel through the distribution facility; the data captured by the plurality of video sensing devices can be further used to identify orphaned packages)

Claim 2: The method of claim 1 wherein the tracking includes  tracking via a plurality of tracking units inside the controlled-access facility, each tracking unit comprising: (McCloskey ¶0017 disclosing a plurality if video sensing devices configured to track packages as the packages travel through a package distribution facility)
at least one tracking unit camera that is configured to capture digital image data of an object within its field of view; (McCloskey ¶0013 disclosing that data is collected for all packages that come into the shipping facility such as via video sensing devices, range sensing device (or 3D camera), and/or weight scale)
a tracking unit processor coupled to the tracking unit camera to acquire the captured digital image data;  Attorney Docket No.: 410784-991200(McCloskey ¶0017 disclosing the system having a plurality of video sensing devices for tracking the package as they travel through the distribution facility; the data captured by the plurality of video sensing devices can be further used to identify orphaned packages)
Regarding the following limitations:
a memory in or coupled to the tracking unit processor to store data and machine- readable instructions executable by the tracking unit processor; 
and a network interface coupled to the tracking unit processor to enable communications over a network.
While McCloskey discloses in ¶0013 that the video sensing and range sensing devise (which are also used in tracking the packages) processing and storing the package data into a packaging database (memory), McCloskey does not explicitly disclose machine-readable instructions executable by the tracking unit processor, and a network interface coupled to the tracking unit processor to enable communications over a network. Herington discloses in ¶0107 cameras, scanners, and other communication devices may include one or more processors an image capture component; and memory storing program instructions executable on the one or more processors, and discloses a network interface which may support communication via any suitable wired or wireless 

Claim 3: The method of claim 1 including: detecting an introduction of a foreign object into the tracking system; (McCloskey ¶0013 disclosing the package being brought to the package shipping company and information being gathered about the package; data is collected for all packages that come into a shipping facility such as via a video sensing and range sensing device)
scanning the foreign object to capture identifying information, based exclusively on intrinsic properties of the foreign object; (McCloskey ¶0013 disclosing that data is collected for all packages that come into the shipping facility such as via video sensing devices, range sensing device (or 3D camera), and/or weight scale)
While McCloskey discloses detecting a foreign object into the tracking system and scanning the foreign object to capture identifying information, McCloskey does not explicitly disclose querying the reference database based on the captured identifying 
querying the reference database based on the captured identifying information to obtain a result; (Herrington ¶0040 disclosing the unauthorized-product detection system receiving queries and route them to be processed; the authentication markers stored in the data store and computes a confidence score representing how likely the authentication marker on the item is valid, matching authentication markers from queries)
and taking a selected action based on the query result. (Herrington ¶0040 disclosing after determining a match an acknowledgement or text indicative of a message indicating the authenticity of the authentication marker has been verified)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include querying the reference database based on the captured identifying information to obtain a result; and taking a selected action based on the query result as taught by Herrington in the system of McCloskey in view of Ross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: The method of claim 1 and further comprising, for tracking objects at a terminus location: 

scanning an object that enters the terminus location to obtain image data which uniquely identifies the object from other objects based exclusively on the intrinsic properties of the object; identifying the object based on the image data; (Herrington ¶0023 disclosing the items being received at a reeving station (terminus location and being scanned/captured at a material handling facility (¶0022); ¶0031 disclosing authentication markers may be placed inside the item or its packaging where it may be read by a scanner; X-ray images of the interior of items or packages, spray-on designs, or material that changes color or degrades or holograms may be used as authentication makers in the packages; ¶0026 disclosing patterns may be formed naturally or intentionally and manufactured onto the items that may (for example) cause color indentations to occur on different places on the items or packaging; watermarks, etc.; the color may disclose whether the unauthorized product is the expected age, etc. (¶0031); ¶0026 also discloses extracting patterns formed by inherent physical characteristics captured from images of the items and using them as authentication markers) this may be done during manufacturing the item and may 
and updating a reference database record associated with the identified object to reflect the said scanning, the updating including a terminus identifier or location and timestamp. (Herrington ¶0032 disclosing the system sending a response that the authentication marker is invalid and storing the information in the data store such as location of the request, etc. (also ¶0040))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include 
scanning an object that enters the terminus location to obtain image data which uniquely identifies the object from other objects based exclusively on the intrinsic properties of the object; identifying the object based on the image data; and updating a reference database record associated with the identified object to reflect the said scanning, the updating including a terminus identifier or location and timestamp as taught by Herrington in the system of McCloskey in view of Ross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: A method of claim 1 to identify an unknown object comprising: 
While McCloskey discloses scanning and identifying an object, McCloskey does not explicitly disclose acquiring a digital fingerprint of the unknown object; comparing the digital fingerprint with digital fingerprints in a database of known objects to obtain a result; and determining an identity of the unknown object based on the result. Herrington does:
acquiring a digital fingerprint of the unknown object; (Herrington ¶0040 receiving queries and comparing representations of the authentication markers stored and compute a confidence score representing how likely a received representation of an authentication marker is valid; ¶0031 disclosing authentication markers may be an externa sticker placed inside the package which maybe red by a scanner; spray-on designs; holograms)
comparing the digital fingerprint with digital fingerprints in a database of known objects to obtain a result; and determining an identity of the unknown object based on the result. (Herrington ¶0040 disclosing a representation of the authentication marker stored in the data store; unauthorized-product detection system can receive queries and compare representations of the authentication markers stored and compute a confidence score representing how likely a received representation of an authentication marker is valid;  after determining a match an acknowledgement or text indicative of a message indicating the authenticity of the authentication marker has been verified)
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (2016/0117631) in view of Ross (2015/0067346) further in view of Herrington (2014/0201094) further in view of Lowes (2007/0230656) further in view of Sommer (2005/0111618) further in view of Goldman (2011/0267192).

Claim 4: The method of claim 1 wherein: 
While McCloskey discloses a shipping and package handling facility, McCloskey does not explicitly disclose that the controlled-access facility comprises a bag room at an airport; and the first location is in a vicinity of the intake bag belt. Lowes does: 
the controlled-access facility comprises a bag room at an airport; (Lowes ¶0006 disclosing the sortation system having a building alongside the terminal for further inspection or baggage items not cleared)
the first location is in a vicinity of the intake bag belt; (Lowes ¶0020 disclosing the screening lanes include holding stations where items of baggage 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the controlled-access facility comprises a bag room at an airport; the first location is in a vicinity of the intake bag belt as taught by Lowes in the system of McCloskey in view of Ross further in view of Herrington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While McCloskey in combination with Lowes discloses the facility having a bag room at an airport, the combination does not explicitly disclose that the bag room includes an intake bag belt arranged to receive a passenger's bag and move it inside the bag room. Sommer does:
 the bag room includes an intake bag belt arranged to receive a passenger's bag and move it inside the bag room; (Sommer ¶0034 disclosing a conveyor that advanced the selected bag to the diversion station where the selected bag is removed from the conveyor to a position off the conveyor for further treatment; the selected bag may be removed by automated means; ¶0040 disclosing a remote location where the screeners are placed being a quiet room in an airport where x-ray images generated at security checkpoints within the airport are examined)


While Sommer combined with McCloskey and Lowes discloses tracking a bag in a bag room at an airport, the combination is silent as to tracking a received bag from the first location at least until the bag departs the bag room. Goldman discloses this limitation:
and the tracking system is configured for tracking a received bag from the first location at least until the bag departs the bag room. (Goldman ¶0026 disclosing facilitating the tracking of baggage items throughout the various nodes; the nodes are a ticket agent (node 1), bag room (node 2), ramp agent (node 3))

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the controlled-access facility comprises a bag room at an airport; the bag room includes an intake bag belt arranged to receive a passenger's bag and move it inside the bag room; the first location is in a vicinity of the intake bag belt as taught by Goldman in the system of McCloskey in view of Ross further in view of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (2016/0117631) in view of Ross (2015/0067346) further in view of Herrington (2014/0201094) further in view of Gernandt (2012/0242481).

Claim 5: The method of claim 1 wherein: 
tracking the object includes scanning a plurality of bags as each bag included in the plurality of bags  is loaded into an aircraft for a flight, to capture digital image data of a portion of each bag; (McCloskey ¶0017 discloses that the system includes a plurality of video sensing devices configured to track packages as they travel through the package distribution facility; ¶0026 disclosing pieces luggage being scanned as it is placed on a conveyor belt into the airplane; the paragraph also discloses that the luggage data is gathered similar to the data gathered by the package shipping company (¶0013); Therefore, ¶0026 in view of ¶0017 results in both capturing images; further ¶0013 disclosing that data is collected for all packages that come into the shipping facility such as via video sensing devices, range sensing device (or 3D camera), and/or weight scale)


and verifying that each scanned bag was previously inducted into the reference database system and is ticketed for carriage on the said flight. (Gernandt ¶0149 disclosing verifying each piece of checked luggage makes it into the hold and that no untagged items can get into the cargo hold; bags that have mistakenly come to the wrong flight will not match any other tag IDs for the flight; a bag that is issued a tag but not yet read by the cargo hold controller can be detected by checking the system to learn whether the bag has turned up at the wrong plane)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include verifying that each scanned bag was previously inducted into the reference database system and is ticketed for carriage on the said flight as taught by Gernandt in the system of McCloskey in view of Ross further in view of Herrington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (2016/0117631) in view of Ross (2015/0067346) further in view of Herrington (2014/0201094) further in view of Gernandt (2012/0242481) further in view of Sommer (2005/0111618).

Claim 6: The method of claim 5 
While McCloskey discloses scanning an object and storing data, McCloskey does not disclose taking a predetermined action based on a failure to verify that a scanned bag was previously inducted into the reference database system and is ticketed for carriage on the said flight. Gernandt does:
including taking a predetermined action based on a failure to verify that a scanned bag was previously inducted into the reference database system and is ticketed for carriage on the said flight. (Gernandt ¶0149 disclosing verifying each piece of checked luggage makes it into the hold and that no untagged items can get into the cargo hold; bags that have mistakenly come to the wrong flight will not match any other tag IDs for the flight; a bag that is issued a tag but not yet read by the cargo hold controller can be detected by checking the system to learn whether the bag has turned up at the wrong plane)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include taking a predetermined action based on a failure to verify that a scanned bag was previously inducted into the reference database system and is ticketed for carriage on the said flight as taught by Gernandt in the system of McCloskey 

Regarding the scanning being done via intrinsic properties, Sommer discloses in [0032] the system inputting the tag identify of each bag/item that is scanned by x-ray scanner and subsequent locations of the tagged bags/items as they move through the system. Therefore, the luggage scanned by x-ray and the tag information associated with the scanned luggage is put into the system. Combining Sommer with Gernandt above, no untagged items can get into the cargo hold.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the scanning was done via intrinsic properties (x-ray) as taught by Sommer in the system of McCloskey in view of Ross further in view of Herrington further in view Gernandt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (2016/0117631) in view of Ross (2015/0067346) further in view of Herrington (2014/0201094) further in view of Wang (2012/0089639).

Claim 8: The method of claim 1 and further comprising, to locate a lost or delayed object:
While McCloskey discloses the orphaned package data stored in the database being compared to the package data in the database, the combination does not explicitly disclose acquiring metadata associated with the errant object; querying a reference database based on the metadata to obtain a result; and determine a location of the errant object based on the result. Wang does:
acquiring metadata associated with an the lost or delayed object; querying a reference database based on the metadata to obtain a result; (Wang ¶0019 disclosing a baggage deemed lost; the agents extracts the baggage description data)
and determine a location of the lost or delayed object based on the result. (Wang ¶0019 disclosing the passenger who lost his/her luggage can search the database and images; if the passenger finds (locates) his/he baggage he/she can claim ownership by providing verification)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include acquiring metadata associated with the lost or delayed object; querying a reference database based on the metadata to obtain a result; and determine a location of the lost or delayed object based on the result as taught by Wang in the system of McCloskey in view of Ross further in view of Herrington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628